DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, processing circuitry must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24, 25, 30-35, and 37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites a limitation “processing circuitry configured to determine a movement of a focal spot of an X-ray tube based on a count detected by the reference detector” in lines 8-9.  However, the specification does not describe processing circuitry configured to perform claimed functions.  Therefore, claims 22, 24, 25, 30-35, and 37 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 26-29, 36, 38, and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 26, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
a photon-counting detector (PCD) arranged in a two-dimensional (2D) array of pixels,
wherein the PCD comprises a main detector positioned within a field of view (FOV) and a reference detector positioned outside the FOV, and the reference detector comprises at least one group of pixels with an N x N pattern, where N ≥ 3.

With respect to claims 27 and 28, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
an anti-scatter-grid (ASG) arranged associated with the PCD and configured to remove scattered radiation,
wherein the ASG comprises a first ASG covering the main detector and a second ASG covering the reference detector, and the second ASG has a height greater than a height of the first ASG.

With respect to claim 29, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus further comprises:
multiple beam attenuators with different attenuation lengths provided between an X-ray tube and the reference detector.

With respect to claims 36, 38, and 39, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a method performed by a photon-counting CT apparatus (10), the photon-counting CT apparatus comprising: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, and comprising a main detector (80) positioned within a field of view (FOV) and a reference detector (86) including a plurality of pixels positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the photon-counting detector and configured to remove scattered radiation, 
However, the prior art failed to disclose or fairly suggested a method that comprises: 
determining a length of a shadow created by the ASG based on, among counts detected at the plurality of pixels included in the reference detector, a first count detected at a first pixel of the plurality of pixels, which is influenced by a shadow of the ASG, and a second count detected at a second pixel of the plurality of pixels which is not influenced by the shadow of the ASG; and 
determining a movement of a focal spot of an X-ray tube based on the length of the shadow of the ASG.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 30 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claims 24, 25, 32, and 33 have been fully considered.  The objections of claims 24, 25, 32, and 33 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 33 have been fully considered.  The objection of claim 33 has been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 37 have been fully considered.  The objection of claim 37 has been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 28 have been fully considered.  The objections of claim 28 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claims 36, 38, and 39 have been fully considered.  The objections of claims 36, 38, and 39 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 38 have been fully considered.  The objections of claim 38 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 39 have been fully considered.  The objection of claim 39 has been withdrawn.

Response to Arguments
Applicant’s arguments filed 30 June 2022 have been fully considered but they are not persuasive.
With respect to rejection of claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applicant argued that the specification and the drawings inherently disclose that the photon-counting CT apparatus would include a processor or processing circuitry to perform the claimed functions.  This argument is not persuasive.  Neither the specification nor the drawings described that the photon-counting CT apparatus includes a processor or processing circuitry to perform the claimed functions.  Preliminary amendments added new claims 22-35 that claimed that the photon-counting CT apparatus is configured to perform the claimed functions.  Subsequent amendments to claims 22, 24, 25, 30-35, and 37 claim that the photon-counting detector (PCD) is configured to perform the claimed functions.  Past amendments were evidentiary that there is no inherent disclosure of a processor or processing circuitry.  Therefore, rejection of claims 22, 24, 25, 30-35, and 37 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is maintained.

Applicant’s arguments filed 30 June 2022 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments filed 30 June 2022 with respect to claim 37 have been fully considered and are persuasive.  The rejection of claim 37 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kawata et al. (U. S. Patent No. 11,207,037 B2) disclosed an X-ray CT apparatus comprising a radiation detector.
Ergler et al. (U. S. Patent No. 10,588,583 B2) disclosed an X-ray detector comprising an arrangement of a pixelated second electrode and a scattered radiation grid.
Zeitler et al. (U. S. Patent No. 7,734,017 B2) disclosed a radiation detector comprising an anti-scatter grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884